*493In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an amended order of disposition of the Family Court, Queens County (Hunt, J.), dated June 4, 2003, which, upon a fact-finding order of the same court dated March 27, 2003, made upon the appellant’s admission, finding that he had committed acts, which, if committed by an adult, would have constituted the crime of attempted assault in the third degree, adjudged him to be a juvenile delinquent, and, inter alia, placed him on probation for a period of 12 months. The appeal brings up for review the fact-finding order dated March 27, 2003.
Ordered that the appeal from so much of the amended order of disposition as placed the appellant on probation for a period of 12 months is dismissed, as academic, without costs or disbursements, as the period of probation has expired (see Matter ofWanji W., 305 AD2d 690 [2003]); and it is further,
Ordered that the amended order of disposition is affirmed insofar as reviewed, without costs or disbursements.
Contrary to the appellant’s contention, the Family Court ascertained through his allocution and his mother that he was aware of all possible specific dispositional orders that the court could issue before granting its consent to the entry of an admission in accordance with Family Court Act § 321.3 (1) (see Matter of Sarah HH., 203 AD2d 732 [1994]; cf. Matter of Anthony S., 302 AD2d 531 [2003]; Matter of James D.H., 254 AD2d 290 [1998]; Matter of LeJuane, 247 AD2d 481 [1998]; Matter of Brian K.J., 223 AD2d 643 [1996]; Matter of Jerry D., 110 AD2d 635 [1985]).
The appellant’s remaining contentions either are academic or without merit. Santucci, J.P., S. Miller, Schmidt and Fisher, JJ., concur.